Citation Nr: 1221299	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-18 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for a bilateral hearing loss disability. 

2.  Entitlement to an increased initial rating for an acquired psychiatric disability, currently evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1970 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  A June 2008 rating decision granted service connection for a bilateral hearing loss disability and assigned an initial noncompensable evaluation.  A November 2010 rating decision granted service connection for depressive disorder and assigned an initial 50 percent evaluation.

The issue of entitlement to a total disability rating based on unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is manifested by no worse than level II hearing acuity in the left ear and level II hearing acuity in the right ear.

2.  The Veteran's acquired psychiatric condition is manifested by symptoms consistent with occupational and social impairment with reduced reliability and productivity; neither occupational and social impairment with deficiencies in most areas nor total occupational and social impairment is shown.  

3.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's disabilities is inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2011).

2.  The criteria for an initial evaluation in excess of 50 percent for an acquired psychiatric disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9434 (2011).

3.  The criteria for referral of the Veteran's disabilities for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran as to the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board observes, however, that the issue of a higher disability rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  Given that the issues on appeal both relate to the assignment of a higher initial rating for service-connected conditions, the Board concludes that VCAA notice requirements have been satisfied with respect to the issues on appeal.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA audiological and psychiatric examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with VA audiological examinations in May 2008 and August 2010 and a VA psychiatric examination in October 2010.  The examination reports indicates that the examiners reviewed the Veteran's claim file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Specifically with respect to audiological examinations, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Neither the Veteran nor his representative has asserted that there is any deficiency in the examinations conducted.  Further, the Board notes that the VA examination report discussed the Veteran's problems with difficulty understanding speech, especially in noisy environments.  Thus, as contemplated by Martinak and directed by 38 C.F.R.          § 4.10, the examiners discussed the functional effects of the Veteran's hearing problems in the examination report.

The Veteran has not requested a hearing before a Veterans Law Judge.  The Board observes that all due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  Accordingly, the Board will proceed to a decision. 

Increased Ratings Generally

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate, however, in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

Schedular Analysis - Increased Rating for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss disability is worse than the current 0 percent (noncompensable) evaluation.

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998) (quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992)).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  See 38 C.F.R. § 4.85 (2011).  The appropriate auditory acuity levels is determined based on a combination of the percent of speech discrimination and the puretone threshold average.

When an audiologist certifies that use of the speech discrimination test is not appropriate, then Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used alone to determine the auditory acuity level.

In exceptional cases in which the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  See 38 C.F.R.              § 4.86(a) (2011).  Similarly, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2011).

Once an acuity level is established for each ear, Table VII, "Percentage Evaluations for Hearing Impairment" is used to determine the appropriate disability evaluation.  The appropriate evaluation is determined based on a combination of the levels of hearing impairment established for each ear.

Turning to the facts in the instant case, in May 2008, the Veteran underwent a VA audiological examination, which yielded the following results (in decibels):


HERTZ

1000
2000
3000
4000
LEFT
5
10
70
60
RIGHT
10
10
60
65

Puretone threshold averages were 36 decibels in both ears.  The speech discrimination scores were 84 percent and 88 percent in the left and right ears, respectively.

Turning now to a determination of the level of hearing acuity in each ear, this audiometric evaluation demonstrates that the Veteran had level II hearing in the left ear (between 0 and 41 average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination).  The Veteran had level II hearing in the right ear (between 0 and 41 average puretone decibel hearing loss, with between 84 and 90 percent speech discrimination).  

With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With both the poorer and better ear at level II hearing loss, a 0 percent (noncompensable) rating is warranted under Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2011).  

The record contains the results of a private audiogram conducted in September 2008, which yielded the following results (in decibels):


HERTZ

1000
2000
3000
4000
LEFT
10
15
60
55
RIGHT
15
15
55
60

While the private audiogram did not list puretone threshold averages, the above threshold figures result in a puretone threshold average of 35 decibels in the left ear and 36 decibels in the right ear.  Speech discrimination scores were not provided, but an accompanying letter from the audiologist stated that "speech discrimination was judged to be excellent binaurally."

Turning now to a determination of the level of hearing acuity in each ear based solely on puretone threshold averages, this audiometric evaluation demonstrates that the Veteran had Level I hearing in both ears (between 0 and 41 average puretone decibel hearing loss.)

With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With both the poorer and better ear at level I hearing loss, a 0 percent (noncompensable) rating is warranted under Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2011).  

The Veteran underwent an additional VA audiological examination in August 2010, which yielded the following results (in decibels):

 

HERTZ

1000
2000
3000
4000
LEFT
5
15
65
55
RIGHT
10
20
60
60

Puretone threshold averages were 35 decibels and 38 decibels in the left and right ears, respectively.  Speech discrimination scores were 96 percent for each ear.

Turning now to a determination of the level of hearing acuity in each ear, this audiometric evaluation demonstrates that the Veteran had level I hearing in each ear (between 0 and 41 average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination).  

With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With both the poorer and better ear at level I hearing loss, a 0 percent (noncompensable) rating is warranted under Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2011).  

Additionally, the record contains the results of a private audiogram conducted in January 2011, which yielded the following results (in decibels):


HERTZ

1000
2000
3000
4000
LEFT
15
20
60
55
RIGHT
15
20
55
60

While the private audiogram did not list puretone threshold averages, the above thresholds result in a puretone threshold average of 38 decibels each ear.  Speech discrimination scores were not provided, but an accompanying letter from the audiologist stated that "speech discrimination excellent in both ears."

Turning now to a determination of the level of hearing acuity in each ear based solely on puretone threshold averages, this audiometric evaluation demonstrates that the Veteran had Level I hearing in both ears (between 0 and 41 average puretone decibel hearing loss.)

With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With both the poorer and better ear at level I hearing loss, a 0 percent (noncompensable) rating is warranted under Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2011).  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment; however, these provisions do not apply at any time during the appeal period because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) has not at any time been 55 decibels or more.  Similarly, while the puretone threshold has been 30 decibels or less at 1000 Hertz, it has not been 70 decibels or more at 2000 Hertz.  

To the extent that the Veteran contends that his hearing loss is more severe than the current noncompensable evaluation, the Board observes that the Veteran is competent to report symptoms such as difficulty in understanding speech, and difficulty hearing in both quiet and noisy environments.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (stating that the veteran as a lay person is competent to report information of which he has personal knowledge, that is, information that he can gather through his senses.)  Despite the competence of the Veteran's observations, a higher schedular rating for hearing loss requires not only a competent description of symptoms, but greater objectively-measured levels of hearing loss than has been demonstrated in the instant case.

In short, the Board concludes that the preponderance of the evidence is against granting an increased initial evaluation for the Veteran's service-connected bilateral hearing loss disability.  The Board further finds that there have been no distinct periods of time during which the Veteran's disability was compensable.  He is accordingly not entitled to receive a "staged" rating.  See Fenderson, supra.

Schedular Analysis - Acquired Psychiatric Condition

The Veteran contends that his acquired psychiatric disability is worse than the current 50 percent evaluation.

The Veteran's acquired psychiatric condition is rated under Diagnostic Code 9434, applicable to major depressive disorder.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  This diagnostic code is the most appropriate because it pertains specifically to the primary service-connected disability: depression.  In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9434.  The relevant criteria for evaluating acquired psychiatric conditions are as follows:

A 50 percent rating is appropriate for: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing effective work and social relationships.

A 70 percent rating is appropriate for: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is appropriate for: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency must assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of  the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but it cannot assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011). 

The Board notes that the specified factors for each incremental rating are examples-rather than requirements-for a particular rating, and the Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating scheme.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) assigned to the Veteran, which is a scale that reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when evaluating the appropriate disability rating for the veteran.  See VAOPGCPREC 10-95.  A descriptions of the relevant GAF ranges is as follows:

A GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

DSM-IV, pp. 46-47.  See 38 C.F.R. § 4.130 (2011) (incorporating by reference the provisions of the DSM-IV for rating purposes.)

The Board now turns to an evaluation of the relevant medical evidence in the Veteran's case.  In a March 2008 clinical note, a VA clinician indicated that the Veteran's mood was despondent, his energy level was "not good," and his sleep was disturbed.  The Veteran was alert, oriented, and his mood was constricted.  The Veteran had no suicidal or homicidal ideation.  In a July 2008 clinical note, a VA clinician indicated that the Veteran had experienced incidents recently in which he experienced self-injury despite knowing the risks associated with such behaviors.  The Veteran was alert and oriented, his mood was euthymic, and his affect was appropriate.

In a September 2008 clinical note, a VA clinician indicated that the Veteran was alert and oriented, and that he became tearful when recalling his experience of homelessness.  The Veteran's mood was euthymic, and his affect was appropriate and congruent with his mood.  There was no evidence of psychotic symptoms or a thought process disorder.  In a January 2009 clinical note, the Veteran was noted to be stable on medication.  The authoring VA clinician noted that the Veteran had not experienced a recurrence of significant depressive symptoms.  The Veteran's demeanor was pleasant, his mood was euthymic and his affect was bright.  The Veteran established good eye contact and good affective contact.  The Veteran's thought processes were logical and coherent.  In a September 2009 clinical note, a VA clinician observed that the Veteran was causally but neatly dressed and groomed.  The Veteran was pensive with a depressed mood and subdued affect.  The Veteran's speech was low in volume, and some psychomotor slowing was noted.   The Veteran's thought process was logical and coherent, and there was no evidence of hallucinations or delusions.  The Veteran admitted to suicidal thoughts but denied suicidal intent or plan.

In a January  2010 clinical note, a VA clinician observed that the Veteran was alert and oriented, but was preoccupied with certain repetitive dreams.  The Veteran's mood was mildly depressed and his affect was congruent with his mood.  The Veteran's speech was low in volume.  The Veteran's thought process was logical and coherent.  There was no suicidal or homicidal ideation.  In a May 2010 clinical note, a VA clinician observed that the Veteran was alert, oriented, but was somewhat pensive and teary-eyed.  The Veteran's mood was depressed and his affect was subdued.  The Veteran's speech was low in volume.  The Veteran's thought process was logical and coherent.  There was no evidence of hallucinations, delusions, or suicidal or homicidal ideation.

An August 2010 clinical note documents that the Veteran reported becoming more depressed and aggravated at times.  He also reported mood swings that could last for periods up to 2 years.  A VA clinician observed that the Veteran was alert, oriented, but was somewhat pensive.  The Veteran's mood was mildly depressed and his affect was appropriate.  The Veteran's speech was clear with a normal rate, rhythm, and volume.  The Veteran's thought process was logical and coherent.  There was no evidence of hallucinations, delusions, or suicidal or homicidal ideation.  In a September 2010 clinical note, a VA clinician observed that the Veteran had improvement since his medication had been changed.  He was alert, oriented, and "presented with his usual pleasant and thoughtful demeanor."  The Veteran's mood was euthymic and his affect was full and appropriate.  The Veteran's speech was clear with a normal rate, rhythm, and volume.  The Veteran's thought process was logical and coherent.  There was no evidence of hallucinations, delusions, or suicidal or homicidal ideation.

The Veteran received a VA psychiatric examination in October 2010.  The examiner noted that the Veteran indicated that he had been single since 1972, and the Veteran stated that he had visited his family only once or twice since that time.  The Veteran denied having any children.  The Veteran denied having any social relationships, and that after his discharge from service he "completely withdrew."  

The Veteran denied a history of suicide attempts, violence, or assaultiveness.  The Veteran reported having difficulties with memory and concentration.  The Veteran was appropriately dressed, his speech was unremarkable, and his attitude toward the examiner was cooperative, friendly, relaxed, and attentive.  The veteran had a full affect, his mood was good, his attention was intact, and he was oriented as to person, time, and place.  The Veteran's thought process and content was unremarkable, he suffered from no delusions, he understood the outcome of his behavior, the examiner observed him to be of average intelligence, and he displayed appropriate insight.  

The Veteran indicated that he had a sleep impairment, and he complained of nightmares.  The Veteran had no hallucinations, no inappropriate behavior, and he interpreted proverbs appropriately.  The Veteran indicated that he engaged in ritualistic behaviors, including checking locks multiple times per day, but the examiner opined that the Veteran's description did not sound indicative of true obsessive-compulsive disorder.  The Veteran displayed an ability to maintain a minimum level of personal hygiene.  While the Veteran reported having difficulties with activities of daily living, the examiner opined that the Veteran's acquired psychiatric disorder would pose no difficulty in household chores, toileting, grooming, shopping, self-feeding, bathing, dressing/undressing, engaging in sports or exercise, traveling, driving, or other recreational activities.  The Veteran's remote, recent, and immediate memory were normal.  The examiner assigned a GAF score of 55 to 60 based on the Veteran's current functioning.  The examiner found that the Veteran did not have total occupational and social impairment due to his acquired psychiatric disorder.  The examiner opined that the Veteran's acquired psychiatric condition did not result in deficiencies of judgment, thinking, family relations, mood, work, or school.  The examiner found that the Veteran suffered from reduced reliability and productivity in the form of depressive symptoms of social withdrawal, loss of interest, feeling of worthlessness, hopelessness, and difficulty sleeping.

A November 2010 VA psychiatric treatment record indicated that the Veteran suffered from mood swings, agitation, racing thoughts, heightened irritability, and an inability to sleep.  The Veteran complained of depression.  The clinician found that the Veteran was alert and oriented with a mildly depressed mood.  The Veteran's affect was full and appropriate.  The Veteran's speech was clear with a normal rate, rhythm, and volume.  The Veteran's thought process was logical and coherent.  There was no evidence of hallucinations, delusions, or suicidal or homicidal ideation.  A March 2011 psychiatric treatment record indicated that the Veteran was suffering from depressive symptoms of insomnia, fatigue, and despondency.  The Veteran was casually dressed and groomed.  The Veteran's mood was depressed and his affect was dysphoric and constricted.  The Veteran's speech was slowed with low volume.  The clinician found no evidence of hallucinations, delusions, or a thought process disorder.  The Veteran denied suicidal ideation.

In addition, the Board has reviewed the Veteran's lay evidence in support of his case.  For example, in April 2011, the Veteran indicated that he suffered from "terrible dreams" and that he became "very nervous around people."  

After a thorough review of the evidence, the Board finds that the VA examination reports, VA treatment records, and lay statements indicate that the impact of the Veteran's PTSD on his social and industrial functioning is most congruent with the currently-assigned 50 percent evaluation.  Although the Veteran does not have all the symptomatology consistent with the assignment of a 50 percent rating, the Board finds that the impact of the Veteran's acquired psychiatric disability on his social and occupational functioning sufficiently approximates the degree of impairment contemplated by a 50 percent rating.  See 38 C.F.R. § 4.7 (2011).  Criteria for the assignment of a 50 percent rating that have been met or approximated include arguable impairment of memory (based on the Veteran's subjective description rather than clinical testing), difficulty in establishing and maintaining effective work and social relationships, and disturbances of motivation and mood.

In making this determination, the Board has also considered the Veteran's GAF score of record.  During the appeal period, the October 2010 VA examiner assigned the Veteran a GAF scores of "55 to 60".  Evaluating this score in conjunction with the above-discussed treatment and examination notes, the Board finds that such a GAF score, reflective of "moderate" symptoms, is consistent with a 50 percent rating of the Veteran's acquired psychiatric condition. 

The Board acknowledges that the record contains evidence of certain elements of a 70 percent rating, but the Board concludes that the Veteran's overall disability picture is not most congruent with a 70 percent rating.  Specifically, the Board notes that the Veteran has expressed suicidal ideation, but it further notes that the Veteran has emphasized that he lacks suicidal plan or intent.  The October 2010 examiner acknowledged that the Veteran engaged in certain ritualistic behaviors, but the examiner did not believe that such actions were consistent with true obsessional behavior.  The record, therefore, does not demonstrate that the Veteran suffers from obsessional rituals that interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, or near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  The Veteran does not suffer from spatial disorientation, and he does not neglect his personal appearance or hygiene.  Notwithstanding the Veteran's isolative behavior, no clinician has ever characterized the Veteran as unable to establish and maintain effective relationships.  For these reasons, the Board finds that while the record contains a few elements of a 70 percent rating, a 70 percent rating of the Veteran's acquired psychiatric condition is not appropriate in the instant case.

Similarly, with respect to a 100 percent disability rating, the record does not indicate that the Veteran suffers from total occupational and social impairment due to his service connected acquired psychiatric disorder.  The record does not demonstrate any gross impairment in thought processes or communication, grossly inappropriate behavior, or the persistent danger of hurting himself or others.  The Veteran has not demonstrated an intermittent inability to perform the activities of daily living, including maintenance of minimal personal hygiene.  The record reveals no disorientation to time and place, and the Veteran has not shown memory loss for his occupation, his own name, or those of his close relatives.  The record does not indicate that the Veteran suffers from hallucinations or delusions.

In light of the foregoing, the Board concludes that while the Veteran demonstrates a few symptoms associated with a higher disability rating, the evidence of record does not show that the overall level of severity more closely approximates the criteria for a 70 or 100 percent disability rating than a 50 percent rating.  See 38 C.F.R. § 4.130 (2011).  Moreover, there are no other factors that would lead the Board to conclude that a 70 or 100 percent disability rating is warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (noting that the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the veteran exhibited the symptoms listed in the rating scheme.)  A review of the medical evidence indicates that the Veteran's psychiatric symptomatology centers on his depression, anxiety, irritability, nightmares, disturbances of mood and motivation, and difficulty establishing work and social relationships.  These symptoms are most congruent with the assigned 50 percent disability rating.

Furthermore, the Board finds that there is no basis for a staged rating of the Veteran's PTSD because the Veteran's disability picture is essentially uniform throughout the appeal period.  See Fenderson and Hart, supra.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for bilateral hearing loss and psychiatric disabilities, but the Veteran does not meet those criteria.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the evaluations for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplate by the schedular criteria.  The Veteran's disability picture is contemplated by the rating schedule and no extra-schedular referral is required.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

ORDER

An initial compensable disability rating for a bilateral hearing loss disability is denied. 

An initial disability rating in excess of 50 percent for an acquired psychiatric condition is denied.



REMAND

The Court has held that the issue of a TDIU is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The Board finds that possible entitlement to TDIU has been raised by the record, and the claim must be remanded for additional evidentiary development.  Among other evidence, at the Veteran's October 2010 psychiatric examination, the Veteran stated that he had been unemployed for more than 20 years.  The Veteran stated that he was laid off from his last position, but he was not sure of the reason.  When the examiner asked the Veteran why he never returned to work, the Veteran mentioned suicidality, depression, and stated "there is so much of my life that I have lost."  In light of the foregoing, the Board finds that entitlement to TDIU has arguably been raised.

Accordingly, this matter is REMANDED for the following actions:

1.  The RO should send the Veteran a duty-to-assist letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability (TDIU).

2.  The Veteran should be afforded an examination to ascertain the impact of all of his service-connected disabilities on his employability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability.  The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation. The rationale for any opinion must be provided.
 
3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim for TDIU.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


